Citation Nr: 1820889	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney 


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  

The right knee disability rating issue comes before the Board of Veterans' Appeals (Board) on appeal from December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran filed a notice of disagreement (NOD) with the rating decision in February 2016.  A statement of the case (SOC) was issued in March 2016, and the Veteran perfected his appeal in March 2016.  

In a July 2015 decision, the Board determined that a claim of TDIU had been raised by the record and remanded this claim for additional development.  

These claims were previously remanded in October 2016 and April 2017 for further development.  Specifically, the April 2017 remand found that the December 2016 VA examination for the Veteran's right knee disability was insufficient for rating purposes as it was unclear if the report sufficiently reflected the current severity of the Veteran's right knee disability.  

The Veteran attended a new VA examination in June 2017.  That examination adequately considered the Veteran's lay statements and is sufficient for rating purposes.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee has been manifested by degenerative changes as reflected by x-ray studies, and has exhibited flexion to no worse than 100 degrees and extension to no worse than 5 degrees, even taking into account the Veteran's complaints of pain; the right knee disability has not been manifested by ankylosis, dislocated semilunar cartilage, recurrent subluxation or lateral instability, or impairment of the tibia and fibula with moderate knee or ankle disability, or genu recurvatum.   

 2.  The Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5256-5263 (2017).

2.  The criteria for a TDIU have not all been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating, Right Knee  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DCs 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In addition, the United States Court of Appeals for Veterans Claims has held that evaluation of a knee disability under DCs 5257 or 5261 or both does not, as a matter of law, preclude a separate evaluation of a meniscal disability of the same knee pursuant to DCs 5258 or 5259.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).    

The Veteran's right knee degenerative joint disease is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5260-5010 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), DC 5003. 

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Throughout the appeal, the Veteran contends that his right knee symptoms are more disabling than currently evaluated, and that he is entitled to a rating in excess of 10 percent for his service-connected right knee disability.  

The Board concludes that a disability evaluation in excess of 10 percent for the service-connected right knee disability is not warranted.  The Veteran has not been shown to have limitation of flexion to 30 degrees in the right knee to warrant a disability rating in excess of 10 percent.  The record reflects that Veteran had flexion to 100 degrees at the June 2017 VA examination, with pain at 100 degrees, but no additional limitation of motion following repetitive motion.  The Veteran reported flare-ups, however, the examiner stated that the Veteran experienced increased pain during flares, but no additional loss of range of motion.  

At the December 2016 VA examination, the Veteran was shown to have flexion to 100 degrees with was no additional loss of motion with repetition.  The December 2015 VA examination showed flexion to 130 degrees with pain on repetitive use, but no functional loss of range of motion.  The November 2013 VA examination indicated flexion to 130 degrees with repetitive use and stated there was no objective evidence of painful motion.  The May 2008 VA examination indicated flexion to 120 degrees with pain at the endpoint but no decrease in range of motion with repetitive movement.  

The Board has also considered whether a higher rating is available under DC 5010, which is rated under DC 5003.  A rating in excess of 10 percent requires the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  The right knee is considered one major joint, and the Veteran has not reported incapacitating exacerbations of his symptoms.  38 C.F.R. § 4.45(f).  Therefore, a rating in excess of 10 percent is not supported under DC 5003.      

The Board has also considered whether the Veteran is entitled to a separate compensable evaluation under DC 5261.  For a compensable evaluation to be granted in this case, the Veteran must demonstrate extension of the right knee limited to at least 10 degrees as per DC 5261.  The record reflects that the Veteran had extension to 0 degrees at the June 2017 VA examination, with pain at 0 degrees, but no additional limitation of motion following repetitive motion. 

The December 2016 examination shows the Veteran had extension to 5 degrees with was no additional loss of motion with repetition.  The December 2015 VA examination showed extension to 0 degrees with pain on repetitive use, but no functional loss of range of motion.  The November 2013 VA examination indicated extension to 0 degrees with repetitive use and stated that there was no objective evidence of painful motion.  The May 2008 VA examination indicated extension to 0 degrees with pain at the endpoint but no decrease in range of motion with repetitive movement.  

VA treatment records are absent any evidence reflecting that the Veteran's flexion was limited to 30 degrees or less or his extension was limited to at least 10 degrees at any time during the period on appeal.  As such, a rating in excess of 10 percent for degenerative joint disease of the right knee, to include resulting in painful flexion and extension, cannot be granted at any time during the current appeal period.

The Board has also considered whether the Veteran is entitled to a separate compensable rating under DC 5257.  At the June 2017 VA examination, the Veteran reported instability of the knee when he walks down an incline.  While the Board acknowledges the Veteran's complaints of instability in the right knee, the record reflects that at previous VA examinations the Veteran denied any symptoms of giving way or instability, and the VA examinations themselves are negative for any evidence of instability.  

The June 2017 examination indicated there was no history of subluxation or lateral instability of the right knee.  Joint stability testing was performed and no joint instability was identified.  In addition, the December 2016 VA examination did not identify any findings of joint instability.  The Veteran has not previously reported knee instability on other examination.  The Board notes that the Veteran reported a fall off a ladder due to his right ankle giving out, however, the Veteran is separately service-connected and rated for his ankle disability.  The evidence of record does not indicate knee instability sufficient for a separate compensable rating under DC 5257.

The Board has also considered whether the Veteran is entitled to a separate compensable rating under DCs 5258 and 5259.  The Veteran was diagnosed with a meniscal tear in September 2007 at a VA medical center.  The November 2013 VA examination indicated a meniscal condition, but indicated that the Veteran had no symptoms from the condition.  The Veteran has not had a meniscectomy.  As the Veteran has not had dislocated cartilage, nor undergone removal of his cartilage in the right knee, he does not qualify for separate compensable rating under DCs 5258 and 5259.

The Board also finds that higher ratings are not warranted under any alternative provisions for the right knee disability.  DC 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the right knee.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under DC 5262.  The Veteran's right knee does not have genu recurvatum, therefore DC 5263 is not applicable.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  An additional range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for the right knee.  In this regard, the Board observes that the Veteran has complained of pain, instability, and stiffness in his right knee.  However, the Veteran's range of motion has been shown to be more worse than flexion to 100 degrees following repetitive motion on any of the VA examinations.  Although the June 2017 VA examiner noted pain during the Veteran's range of motion exercises, she did not observe additional limitations of motion following repetitive motion.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of the Veteran's symptomatology is contemplated in the 10 percent disability evaluation assigned.

The Board acknowledges that the Veteran contends that his service-connected joint disease of the right knee warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  

Based on the above, the Board finds that an initial evaluation in excess of 10 percent is not warranted.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


II.  TDIU 

A claim for a TDIU is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
 
Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.
 
The Veteran is currently service-connected for a right ankle disability, evaluated as 20 percent disabling, a left ankle disability, evaluated at 20 percent disabling, and his right knee disability, evaluated as 10 percent disabling.  Therefore, the Veteran has a combined rating of 50 percent, considering the bilateral factor.  As such, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).
 
With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director of Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10   (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review").
 
The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from participating in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.

The Veteran currently owns a coffee shop with his wife.  The Veteran reported that he used to work full-time at the coffee shop, but since 2009 he works only 3 hours a day as he is unable to perform the physical demands of the job for longer than 3 hours.  The Veteran previously worked as a variety of jobs, including on as assembly line, in a chemical plant, and at an upholstery/furniture shop.  He has an 11th grade education.  He has owned and worked at the coffee shop for approximately the last 20 years.  

The Board notes the representative's contention that the Veteran's current employment in his coffee shop should be considered marginal employment.  However, this issue in this case does not turn on the classification of the Veteran's current employment, but whether the Veteran is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities, which is discussed in detail below.  
	
The Veteran is service-connected for right ankle, left ankle, and right knee disabilities.  The June 2017 VA examination found the functional impact of the Veteran's right knee disability was moderate difficulty with bending, lifting and carrying, prolonged standing or distance walking, and prolonged sitting.  This is generally consistent with December 2015 VA examination, which found that the Veteran had to pace himself with standing, driving, kneeling, and had to minimize climbing and squatting. 

The January 2016 VA examination indicated that the Veteran had no functional impairment due to his ankle disabilities.  On the issue of TDIU, the examiner stated that the Veteran would be able to perform sedentary and non-sedentary tasks.  The examiner noted the Veteran was able to sit, stand for short periods, walk a half a mile, bend, kneel, and lift light loads.  

A July 2013 opinion from a private orthopedic surgeon, P.S., evaluated the Veteran's ankle and knee disabilities and stated that an occupation that allowed the Veteran to be sedentary would be reasonable, however, an occupation that requires excessive standing, ambulating, or climbing would present more of a challenge for the Veteran.

The Veteran submitted a private opinion from a psychologist/rehabilitation counselor, E.T., dated February 2016, which found that the Veteran would not be able to maintain full-time employment.  E.T. stated that based on the Veteran's report, he is only able to stand for 10 to 15 minutes, can walk about 1,500 feet, and can sit for one to two hours a day, and that based on these limitations he would not be able to maintain full-time employment.  The Board notes that the Veteran's only service-connected disabilities are his bilateral ankles and his right knee.  The evidence of record, discussed below, does not indicate that Veteran's service-connected lower extremity disabilities limit his sitting to two hours a day.  As such, the Board finds this opinion is less probative and therefore is assigned less weight.  

The Board notes that the June 2017 VA examiner indicated that the Veteran had moderate difficulty in prolonged sitting.  The Veteran complained of soreness in his knee after a long car ride (3 and a half hours) at the June 2017 examination.  The Veteran's prior statements to VA examiners indicated that his knee pain was aggravated by prolonged sitting, but improved with movement.  Therefore, based on the Veteran's statements, his knee pain is not caused by sitting in and of itself, but rather from sitting with the inability to move or stretch.  As such, the functional limitations from the Veteran's service-connected disabilities would not preclude sedentary employment, as sedentary jobs generally allow for intermittent breaks to stretch or change position.  

The evidence shows that due to his physical disabilities the Veteran cannot perform strenuous occupational activities, including substantial lifting, carrying, standing, walking, bending, or kneeling.  However, the evidence of record does not show that the Veteran's service-connected disabilities render him unable to engage in sedentary employment.  The Board as consider the Veteran's education and vocational background and finds that these are not so limited as to preclude sedentary employment.

The preponderance of the evidence is against the finding that the Veteran is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  Therefore, the Board finds that entitlement to a TDIU is not warranted.  There is no reasonable doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  
  

ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's right knee degenerative joint disease is denied.  

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


